Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 196 and 217-235 are pending in this application.
Information Disclosure Statement
	Examiner notes that an IDS has not been filed with this application. Examiner suggests filing an IDS.
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 226-230 (including claims dependent thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 226 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it refers to claim1 and claim 1 has been cancelled.
Claims 227-230 are dependent on claim rejected claim 226.
Allowable Subject Matter
Claims 196, 217-225 and 231-235 are allowed. The compound and methods in claims 196, 217-225 and 231-235 were not found to be obvious or anticipated by the prior art of record.  The prior art does not teach or suggest the methods and compound substituted in the manner claimed by the Applicant. Therefore, these claims are allowed.
Conclusion
	Claims 196, 217-235 are pending.  Claims 226-230 are rejected.  Claims 196, 217-225 and 231-235 are allowed.
EXAMINER NOTES
Examiner notes that an IDS has not been filed with this application. Examiner suggests filing an IDS.
On August 15, 2022, Examiner reached out to Applicant to discuss the rejection of claims 226-230 under 35 USC 112, 2nd paragraph, to have applicant submit a supplemental amendment to address the rejection, but Applicant could not be reached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/           Primary Examiner, Art Unit 1624